see Hill v. Lockhart, 474 U.S. 52, 58-59 (1985) (holding that the Strickland
                test applies to guilty pleas); Kirksey v. State, 112 Nev. 980, 988, 923 P.2d
                1102, 1107 (1996). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                 PieAdA
                                                            Pickering     7             , J.




                cc: Hon. David A. Hardy, District Judge
                     Edward T. Reed
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 194Th e